Citation Nr: 1137758	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  08-09 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1957 to July 1961.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision that denied service connection for bilateral hearing loss and for tinnitus.  The Veteran timely appealed.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, a bilateral hearing loss disability had its onset in service. 

2.  The preponderance of the evidence weighs against a finding that tinnitus was present during active service, or is otherwise related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a September 2006 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the September 2006 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO's attempt to obtain the Veteran's service treatment records in 2006 was unsuccessful; further attempts to find such records would be futile.  The Veteran has submitted a copy of the July 1961 separation examination from service.  He reportedly does not have any additional service treatment records in his possession.  He has submitted statements to support his claims.

The RO has obtained copies of available service treatment records and outpatient treatment records, and has arranged for a VA examination in connection with the claims on appeal, a report of which is of record and is adequate.  The opinion expressed therein is predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303 (2010).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

A.  Bilateral Hearing Loss

Service connection may also be presumed, for certain chronic diseases, such as sensorineural hearing loss (as a disease of the central nervous system), which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2011).

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

In this case, the Veteran contends that a bilateral hearing loss disability had its onset in active service.  His Form DD 214 reflects that he served in the Air Force as a communications center specialist.

In October 2006, the Veteran reported that he was trained as a teletype operator, and that he always talked in a loud voice to be heard over the noise of the machines.  He reportedly was attached to weather service; and transmissions, both sending and receiving, were constant.  He did not pay attention to any hearing problems while on active duty, but became aware of his hearing loss from routine monitoring post-service.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In fact, the Veteran's claim is afforded heightened consideration due to the loss of most of his service treatment records.  E.g., Marciniak v. Brown, 10 Vet. App. 198 (1997), O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

A report of audiometric testing in July 1961 at the time of separation was incomplete, and no hearing loss disability was noted by the examiner.  Pure tone thresholds, in decibels, ASA units converted to ISO units for each ear, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
-
-
LEFT
10
10
15
-
-

(The Board notes that in cases where American Standards Association (ASA) units have been recorded, they are converted to International Standards Organization (ISO) units for proper comparison.)  By some medical authorities, auditory decibel thresholds of zero to 20 represent normal hearing, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

Here, there is no evidence of sensorineural hearing loss manifested to a compensable degree within the first post-service year, and no basis to presume its onset in service.  

The post-service records show a history of hearing loss at work in March 1981.  In February 1996, the Veteran reported a significant history of noise exposure.  An audiogram at that time revealed sensorineural hearing loss.  

In July 2007, the Veteran's treating otolaryngologist noted the Veteran's history of noise exposure and hearing loss, and reviewed the audiogram of record.  The Veteran also reported being exposed to loud noise during his job on multiple occasions while in active service.  He reported no loud noise exposure post-service.  The otolaryngologist opined that it was more likely than not that the Veteran's hearing loss was promoted by loud noise exposure in active service, though the extent was difficult to tell without a full audiogram.  The otolaryngologist found a definite hearing loss and, in essence, attributed that hearing loss to active service.

The Veteran underwent a VA examination in February 2008 for purposes of determining the nature and etiology of his bilateral hearing loss.  The examiner reviewed the claims file, and indicated that there was no audiometric testing of record at the time of the Veteran's entry into active service.  His relevant audiological history included military service as a teletype operator and non-combat, and his post-service occupation as an industrial engineer.  No recreational noise exposure was reported.  Audiological test results showed a moderate sloping to a profound mid-to-high frequency sensorineural hearing loss of the right ear, and a mild sloping to a profound mid-to-high frequency sensorineural hearing loss of the left ear.  Given the separate examination in July 1961 that showed normal hearing and the lack of combat service, the examiner opined that the Veteran's hearing loss was not at least as likely as not due to noise exposure in active service.  
  
When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

As noted, the otolaryngologist opined that it was more likely than not that the Veteran's hearing loss was promoted by loud noise exposure in active service, though the extent was difficult to tell without a full audiogram.  The Board is troubled that the otolaryngologist appeared to rely on the lack of occupational noise exposure following service given the Veteran's career as an industrial engineer.  However, the Board is also troubled that the VA examiner appeared to fully accept that the Veteran's hearing loss was shown to be normal at separation despite the fact that the record shows that his audiogram at separation was incomplete.  Consequently, the Board concludes that the evidence of record is essentially in equipoise as to the issue of whether the Veteran's hearing loss had its onset in service.  Thus, having resolved doubt in the Veteran's favor, the Board finds that a bilateral hearing loss disability was incurred in service.  See 38 C.F.R. § 3.102 (2010).  

B.  Tinnitus

The Veteran contends that his tinnitus is a direct result of exposure to excessive noise from machines while serving as a teletype operator in the Air Force in active service.

Again, his service treatment records are not available, and heightened consideration is afforded to the claim.  That notwithstanding, there is no showing or complaint of ringing in the ears, or finding or diagnosis of tinnitus at the time of the July 1961 separation examination.

The post-service records reflect that the Veteran reported having no problem with tinnitus in January 1996 and February 1996.  The July 2007 hearing evaluation by the Veteran's treating otolaryngologist did not include findings of tinnitus.

Also, in July 2007, the Veteran reported that the ringing or whistling sounds in his ears were intermittent, and at times would last for weeks.  He contended that the tinnitus was related to his hearing loss.  There is a physician's notation of record of a long history of intermittent buzzing and tinnitus, dated in August 2007.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).

During a February 2008 VA examination, the Veteran reported the onset of tinnitus in 1975, and described it as periodic.  The examiner reviewed the claims file and noted that the Veteran denied tinnitus on two separate audiometric evaluations in January and February 1996.  The examiner noted that the most likely etiology of the Veteran's tinnitus was unknown, and whether tinnitus was due to the same etiology as the Veteran's hearing loss was unknown.  Given that the Veteran denied tinnitus twice in 1996 and reported the onset several years after active service, the examiner opined that the Veteran's tinnitus was not at least as likely as not due to military noise exposure.

In July 2007, the Veteran reported that the ringing in his ears started in service and that it had continued ever since.  He indicated that his denial of tinnitus in 1996 was due to a misunderstanding with the examiner.  In March 2008, the Veteran further explained that he had reported having no tinnitus on other examinations because he was confused by the questions.  He indicated that he was not experiencing the tinnitus at those times.  As noted above, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington, 19 Vet. App. 362 (2005).

While the Veteran is competent to testify as to his history of symptomatology, the Board finds his assertions that he experienced tinnitus since service not credible in light of his denials on two occasions in 1996.  The Board finds statements made directly to health care providers during the course of treatment to be inherently more credible than those offered years later in support of a claim for monetary benefits.  

The Board has considered his arguments that he was confused at the time and that his denials only indicated that he was not experiencing tinnitus at the time of the exams.  However, the Board finds these arguments to be disingenuous for several reasons.  First, the January 1996 record specifically notes that the Veteran had a "longstanding" history of hearing loss.  Thus, it is clear that the Veteran's history of symptomatology was discussed in the context of a long-term history, rather than what he was experiencing the day of the examination.  Secondly, the February 1996 report specifically notes that he has "not had a problem with otologic infections, tinnitus, or dizziness."  The use of the word "had" and the list of several ear-related disorders, strongly suggests that the examiner elicited a thorough history of past medical problems involving the ear.  For these, the Board concludes that the Veteran's argument that he was merely confused or simply failed to report tinnitus because he was not experiencing ringing that day to not be credible.  

Consequently, having found the Veteran's statements that his symptoms had their onset in service not credible, the Board further finds that the most probative evidence indicates that the Veteran's tinnitus is not linked to service.  As noted, the February 2008 examiner concluded that current tinnitus was not related to excessive noise exposure in service.  The report of the February 2008 examination appears to be based on facts that are accurate as found by the Board, and contains sound reasoning.  There is no medical opinion to the contrary.  

The Board is within its province to weigh the Veteran's statements and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. at 303.  As indicated above, the first credible showing of pertinent disability is many years after service with no competent evidence that it is in any way related to service.  

In view of the absence of credible in-service findings of tinnitus, a lengthy period following service without credible evidence of complaints or treatment for tinnitus, and the adverse medical opinion; these factors weigh against the Veteran's claim.  As the evidence weighs against the claim, service connection for tinnitus is not warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


